Citation Nr: 1442541	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949 and from June 1950 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current cervical spine disability is due to a head injury in service.  Service treatment records reveal that the Veteran was treated for a laceration of the scalp caused by being struck in the head by a "wrecker boom" in January 1951.  The note reveals that the Veteran reported being dazed for several moments.  

At a VA special neurological examination in May 1969 the Veteran was noted to report that he felt sore, particularly in his back and head, after the head injury.  It was noted that "[e]ver since then though he's had no particular difficulties [which] he can trace directly to the head injury.  

At a VA examination in May 1969 the Veteran was not found to have any musculoskeletal disorders.

A private x-ray dated in March 2006 reveals a diagnosis of degenerative disc change throughout the mid and lower cervical spine with "uncal" spurring more prominent on the right as compared to the left.  Private treatment notes dated in March 2006 indicate that the Veteran reported that his cervical spine disability is related to a service-related incident in 1951.  The Veteran reported that he had dealt with it his entire life.  

As the service treatment records reveal that the Veteran suffered a head injury in service, the Veteran was diagnosed with a cervical spine disability in March 2006, and the Veteran has reported that he had dealt with it his entire life, the Board finds it necessary to afford the Veteran a VA medical examination.  38 C.F.R. § 3.159(c)(4) (2013); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The x-ray report dated in March 2006 indicates that the x-ray was ordered by and a copy of the results were sent to a Dr. F.H. (also noted as Dr. D.F.H.).  In addition, records from Dr. R.M. indicate that copies of the treatment records were sent to Dr. F.H.; however, no records from Dr. F.H. have been associated with the claims file.  As such, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all treatment records from providers identified by the Veteran, including Dr. M. and Dr. F.H.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for cervical spine complaints since service.  After securing the necessary release, obtain these records.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine disability found to be present.  The claims folder should be made available to the examiner for review.  All indicated studies should be performed and all findings should be reported in detail.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any cervical spine disability found to be present is related to or had its onset during service.  The examiner must comment on the Veteran's head injury in service.  The rationale for all opinions expressed should be provided in a report. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

